Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 However applicant has not perfected this claim. 
Applicant has not filed certified copies of JP2018-128820 as required. 35 U.S.C. 119 (b) (3) 37 CFR 1.55. 
Applicant must submit the certified copy of the application in accordance with MPEP 215 et seq.
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 
If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. 
DETAILED ACTION
Claim Objection--Reproductions

    PNG
    media_image1.png
    35
    440
    media_image1.png
    Greyscale
[AltContent: textbox (1.1)]1)  There are several grey lines on the drawing sheets above on the sides or below the disclosure of the design.  See an example below from the figure 1.1 drawing sheet.



These lines could be confused as forming part of the claimed design because they are in a grey scale. 
For clarity, remove these lines from the drawing sheet.
2)  Figure 1.4 is difficult to compare with the other figures because the dark base is bleeding into the top edges of the light metallic appearing outer casing. The lower interior appears to be on the top of the article rather than within and below. Consider cancelling the figure. 
See the instructions regarding how to amend drawings below the refusal.  
Claim Objection—Specification
1)  The figures 1.4 and 1.5 are much larger than the other views. For greater clarity, the examiner suggests describing both of these views as enlarged views. 
2)  The special description located after the last figure description and before the claim is objected to because the statements describe functional aspects of the article.
Attention is directed to the fact that design patent applications are concerned solely with the ornamental appearance of an article of manufacture.  The functional and/or structural features stressed by applicant in the papers are of no concern in design cases, and are neither permitted nor required.  
Function and structure fall under the realm of utility patent applications. See MPEP § 1503.01, subsection II. Moreover functional features or forms cannot be relied upon to support its patentability.” Jones v. Progress, Ind. Inc., 119 USPQ 92, 93 (D. R.I. 1958). Any description of the design in the specification, other than a brief description of the drawing, is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). MPEP 1503.01 (II)
The examiner recommends cancelling the paragraph after the figure 1.6 description. 
3)  Related to the above, the title states at the end “for household use”. The examiner recommends cancelling this part of the title. Amend the specification and claim statement if the title is changed. 
 

Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:

    PNG
    media_image3.png
    256
    267
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    181
    246
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    192
    194
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1.6)][AltContent: textbox (1.1)][AltContent: textbox (1.4)][AltContent: textbox (1.6)][AltContent: arrow]
    PNG
    media_image6.png
    214
    160
    media_image6.png
    Greyscale
[AltContent: arrow]1)  See the illustration below. 












 



In the front and back of the article there is visible a square feature with circular elements in each corner. In the center area of this part there are features that are partially visible. In the illustration the part is taken from figure 1.3. The white arrow points out an inner square with interior features that cannot be understood without conjecture because the black coloring makes the features obscured. In the opposite side there is a horizontal feature that similarly is impossible to make out. The top view includes the interior of the feature but at magnification the images degrade.
2)  In the same illustration above on the right side bottom corner is a part at the base of the article that is also so dark that features cannot be understood. There is enough of the part visible to know that there are features claimed but the view is not clear enough to make it possible to understand the design structure. The side view shows that part of the feature(s) project but the interior of the feature cannot be viewed from this angle. 
 Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
To resolve the rejection consider changing to broken line non-enabled and indefinite features to evenly spaced broken lines thereby removing them from the claim. 
If parts are changed to broken line, consider adding the following statement after the last figure description and before the claim:
--The broken lines depict portions of the [title] that form no part of the claimed design. --
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a reproduction is canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
While reproductions may be renumbered, the new numbering must still conform to the numbering requirements of Hague Administrative Instruction 405, as required under 37 CFR 1.1026. Reproductions should be numbered/labeled in ascending order. 
All changes to the disclosure should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Conclusion
The application is refused under 35 U.S.C. 112 (a) and (b). 
A response is required in reply to the Office action to avoid abandonment of the application. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number and U.S. application number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is placed in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/responding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918